In an action to recover damages for wrongful death, the appeal is from an order denying appellants’ motion for leave to serve an amended answer to *857include an affirmative defense of contributory negligence on the part of the intestate, allegedly omitted from the original answer by inadvertence. The motion was made almost six years after issue was joined, and after the action had been reached for trial, on papers containing no affidavit of merits. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.